Order entered November 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00984-CV

                                SHERIN THAWER, Appellant

                                                V.

                  COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09242

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated September 17, 2015, we

notified the official court reporter for the 134th Judicial Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response. This appeal cannot proceed until the issue of the reporter’s record is

resolved.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested the record.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE